
	
		II
		111th CONGRESS
		1st Session
		S. 2928
		IN THE SENATE OF THE UNITED STATES
		
			December 23, 2009
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain disaster tax relief provisions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Heartland Disaster Tax Relief
			 Extension Act of 2009.
		IHeartland
			 disaster areas
			101.Credit to holders of
			 tax credit bondsSection
			 702(d)(7)(C) of the Heartland Disaster Tax Relief Act of 2008 (Public Law
			 110–343; 122 Stat. 3918) is amended by striking January 1, 2010
			 and inserting January 1, 2011.
			102.Education tax
			 benefitsSection 702(d)(8) of
			 the Heartland Disaster Tax Relief Act of 2008 (Public Law 110–343; 122 Stat.
			 3918) is amended by striking or 2009 and inserting 2009,
			 or 2010.
			103.Special rules for
			 use of retirement fundsSection 702(d)(10) of the Heartland Disaster
			 Tax Relief Act of 2008 (Public Law 110–343; 122 Stat. 3918) is amended—
				(1)by striking January 1, 2010
			 both places it appears and inserting January 1, 2011, and
				(2)by striking December 31,
			 2009 both places it appears and inserting December 31,
			 2010.
				104.Adjustments
			 regarding taxpayer and dependency statusSection 702(d)(15) of the Heartland Disaster
			 Tax Relief Act of 2008 (Public Law 110–343; 122 Stat. 3918) is amended by
			 striking or 2009 and inserting 2009, or
			 2010.
			105.Effective
			 dateThe amendments made by
			 this title shall take effect as if included in the enactment of section 702 of
			 the Heartland Disaster Tax Relief Act of 2008.
			IINational
			 disaster areas
			201.Losses attributable
			 to federally declared disasters
				(a)No limit for
			 2010Paragraph (1) of section 165(h) of the Internal Revenue Code
			 of 1986 is amended by striking $500 ($100 for taxable years beginning
			 after December 31, 2009) and inserting $100 ($0 for taxable
			 years beginning after December 31, 2009, and before January 1,
			 2011).
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				202.Expensing of
			 qualified disaster expenses
				(a)In
			 generalSubparagraph (A) of section 198A(b)(2) of the Internal
			 Revenue Code of 1986 is amended by striking January 1, 2010 and
			 inserting January 1, 2011.
				(b)Effective
			 dateThe amendment made by this section shall apply to disasters
			 occurring after December 31, 2009.
				203.Net operating
			 losses attributable to federally declared disasters
				(a)In
			 generalSubclause (I) of section 172(j)(1)(A)(i) of the Internal
			 Revenue Code of 1986 is amended by striking January 1, 2010 and
			 inserting January 1, 2011.
				(b)Effective
			 dateThe amendment made by this section shall apply to disasters
			 occurring after December 31, 2009.
				204.Waiver of
			 certain mortgage revenue bond requirements
				(a)In
			 generalParagraph (11) of section 143(k) of the Internal Revenue
			 Code of 1986 is amended by striking January 1, 2010 and
			 inserting January 1, 2011.
				(b)Effective
			 dateThe amendment made by this section shall apply to bonds
			 issued after December 31, 2009.
				205.Special
			 depreciation allowance for qualified disaster property
				(a)In
			 generalSubclause (I) of section 168(n)(2)(A)(ii) of the Internal
			 Revenue Code of 1986 is amended by striking January 1, 2010 and
			 inserting January 1, 2011.
				(b)Effective
			 dateThe amendment made by this section shall apply to disasters
			 occurring after December 31, 2009.
				
